Detailed Office Action
Status of Application, Amendments and/or Claims
1a. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment of the response filed on 02 June 2021 has been entered.   
 Status of Claims:
1c.	Claims 1-9, 11-12, 14, 22-23, 38-42 are pending and under consideration. 

Information Disclosure Statement:

2.	The information disclosure statements, (IDS) filed on 06/02/2021; 06/17/2021 have been received and comply with the provisions of 37 CFR §1.97 and §1.98.  They have been placed in the application file and the information referred to therein has been considered as to the merits.
Response to Applicants’ amendment and arguments:

New Rejections necessitated by Applicant’s Amendment:

 Claim Rejections - 35 USC § 102(a)(1):

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3a.	Claims 1-4, 7-9, 11-12, 14, 22-23, 40-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (PG-Pub 2015/0374790, published on 31 December 2015).  
The instant claims 1-4, 7-9, 11-12, 14, 22-23, 40-42 encompass a method for treating a neoplasia in a subject, the method comprising, administering to said subject an effective amount of an anti-CD38 antibody and an effective amount of an IL-15: IL-15Rα Su/Fc complex, (ALT-803), thereby treating the neoplasia.
Liu et al disclose a method for treating a neoplasia by administering to the subject an effective amount of an antibody (or antibody-like molecule) and an effective amount of a pharmaceutical composition comprising an IL-15N72D:IL-15R.alpha.Su/Fc complex (ALT-803), wherein the ALT-803 comprises a dimeric IL-15R.alpha.Su/Fc and two IL-15N72D molecules; wherein the IL-15N72D molecule comprises SEQ ID NO: 3 and the IL-15R.alpha.Su/Fc comprises SEQ ID NO: 6; wherein the antibody is anti-CD38, (daratumumab), (see paragraph 0005, 0007, 0019, 0020, 0053, 0128). Liu et al disclose an effective dose of the complex is between 0.1 µg/kg and 100 mg/kg and may be administered to humans systemically, intravenously, subcutaneous, intramuscularly, intraperitoneally, intravesically, or by installation (paragraphs 0010, 0012, 0015, 0115-
Therefore, the Liu et al reference anticipates instant claims 1-4, 7-9, 11-12, 14, 22-23, 40-42 absent any evidence on the contrary.

3b.	Claims 1-4, 7-9, 11-12, 14, 22-23, 40-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (WO 2016/004060, published on 07 January 2016; cited on the IDS of 08/14/2020). 
The instant claims 1-4, 7-9, 11-12, 14, 22-23 encompass a method for treating a neoplasia in a subject, the method comprising, administering to said subject an effective amount of an anti-CD38 antibody and an effective amount of an IL-15: IL-15Rα Su/Fc complex, (ALT-803), thereby treating the neoplasia.
The ‘060 WO document discloses a method for treating a neoplasia by administering to the subject an effective amount of an antibody (or antibody-like molecule) and an effective amount of a pharmaceutical composition comprising an IL-15N72D:IL-15R.alpha.Su/Fc complex (ALT-803), wherein the ALT-803 comprises a dimeric IL-15R.alpha.Su/Fc and two IL-15N72D molecules; wherein the IL-15N72D molecule comprises SEQ ID NO: 3 and the IL-15R.alpha.Su/Fc comprises SEQ ID NO: 6; wherein the antibody is anti-CD38, (daratumumab), (see page 1; page 2; bottom of page 4; page 16; page 37). Liu et al disclose an effective dose of the complex is between 0.1 µg/kg and 100 mg/kg and may be administered to humans systemically, intravenously, subcutaneous, intramuscularly, intraperitoneally, intravesically, or by installation (bottom of page 2 through the middle of page 3; page 33 through the middle 
Therefore, the Liu et al reference anticipates instant claims 1-4, 7-9, 11-12, 14, 22-23, 40-42 absent any evidence on the contrary.

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4a.	Claims 1-4, 7-9, 11-12, 14, 22-23, 39-42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu et al (PG-Pub 2015/0374790, published on 31 December 2015) in view of Boxhammer et al, (57th ASH annual meeting; session 652; December 2015; Vol. 126, No. 23, abstract # 3015) .  
The instant claims 1-4, 7-9, 11-12, 14, 22-23, 39-42 encompass a method for treating a neoplasia in a subject, the method comprising, administering to said subject an effective amount of an anti-CD38 antibody (MOR202 or isatuximab) and an effective amount of an IL-15: IL-15Rα Su/Fc complex, (ALT-803), thereby treating the neoplasia.

However, the Liu et al reference does not teach that the anti-CD38 is MOR202 or isatuximab. 
Boxhammer et al teach that anti-CD38 antibody, MOR202, (alone or in combination with different antineoplastic compounds) significantly improved survival compared with vehicle control in a mouse multiple myeloma model, (see page 2, under results).  
It would have been obvious to the person of ordinary skill to modify the method of the Liu et al reference by administering ALT-803 in combination with the anti-CD38 antibody, MOR202, of Boxhammer et al to treat cancer, because both ALT-803 and MOR202 are taught to have anti-tumor activities.  Moreover, one skilled in the art would be motivated to substitute the daratumumab anti-CD38 antibody of Liu with the MOR202 antibody of Boxhammer, because the Boxhammer et al reference teaches that MOR202 acts synergistically in vivo in combination with different compounds representative of classes of agents commonly used in the treatment of hematologic malignancies, (see page 3 and figure 1). Furthermore, the substitution of one known anti-CD38 antibody for another yields predictable results (see KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)). Moreover, although Boxhammer et al does not disclose the administration of MOR202 to a human subject, mice and humans are both mammals and absent evidence to the contrary, administration of MOR202 to a human subject in need thereof would be obvious to one skilled in the art in view of Boxhammer et al.  Furthermore, in considering the disclosure of a reference, it is proper to take into account not only specific teaching of the reference but also the In re Preda, 401 F.2d 825, 159 USPQ 342, 344 (CCPA 1968)).  Also, a reference must be considered, under 35 U.S.C. 103, not only for what it expressly teaches but also for what it fairly suggests; all disclosures of prior art, including unpreferred embodiments, must be considered in determining obviousness (In re Burckel  201 USPQ 67 (CCPA 1979)).
One of ordinary skill in the art would have been motivated to combine the teachings of Liu et al and Boxhammer et al, because both references teach that their molecule is effective in the treatment of cancer.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); MPEP 2144.06.  
Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.
Response to Applicant’s Arguments:
4b.	Applicant argues that the combination of ALT-803 and daratumumab, (an anti-CD38 antibody) achieves ~55 percentage point reduction of bone marrow tumor cells compared to control. Applicant argues that figure 3 of the instant specification shows that ALT-803 by itself achieves a 15 percentage point reduction in bone marrow tumor cells compared to control. Similarly, daratumumab alone achieves a 15 percentage point reduction relative to control. Based on this, one of skill in the art would expect the 
This argument is fully considered, but is not persuasive. Firstly, the Liu et al reference teaches that ALT-803 acts synergistically with other anti-tumor agents. For example, the reference teaches that ALT-803 and TA99, (anti-tumor agent) or ALT-803 and 10F.9G2, (anti-tumor agent) have a syngeneic effect in a murine melanoma model, (see 0099; figures 21a-21c, 26a-26b). The reference also teaches that the combination of ALT-803 and the anti-tumor agents, anti-CTLA4 or anti-PD-1, prolonged survival of mice bearing CT26 colon carcinoma lung metastases, (see figures 13a-13b and 0086-0092). Likewise, Boxhammer teaches that the anti-CD38 antibody, MOR202, acts synergistically in combination with different types of standard of chemotherapeutic compounds, (such as lenalidomide (LEN) or bortezomib (BOR)) for the treatment of multiple myeloma (MM), (see abstract, page 3, and figure 1). Therefore, upon reading the combined teachings of the prior art of Liu et al and Boxhammer et al, one of ordinary skill in the art would expect synergism of anti-tumor effect because both ALT-803 and anti-CD38 antibody, MOR202, act synergistically with other anti-tumor agents.  “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected 
Additionally, the combination of ALT-803 with different anti-CD38 antibodies would have been obvious to try and that the benefit, specifically, synergistic effect from combining both compounds, was predictable.  In KSR v Teleflex (500 US 398 2007, page 12-13), a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  Accordingly, the synergistic effects of two anti-tumor compounds, (ALT-803 and anti-CD38) for the treatment of neoplasia were predictable, thereby rendering the combination obvious. 

et al (PG-Pub 2015/0374790, published on 31 December 2015) in view of Vij et al, (Journal of Clinical Oncology, 2015, Vol. 34, No. 15) . The basis for this rejection is set forth at pages 6-8 of the previous Office Action of 02 March 2021. 
The instant claims 1-9, 11-12, 14, 22-23, 38, 40-42 encompass a method for treating a neoplasia in a subject, the method comprising, administering to said subject an effective amount of an anti-CD38 antibody (MOR202 or isatuximab) and an effective amount of an IL-15: IL-15Rα Su/Fc complex, (ALT-803), thereby treating the neoplasia, autoimmune or inflammatory disease.
The teachings of Liu et al is set forth directly above in section 3.
However, the Liu et al reference does not teach that the anti-CD38 antibody is MOR202 or isatuximab or that the subject is also administered steroid. 
Vij et al teach a phase Ib dose escalation trial for isatuximab (ISA; SAR650984, anti-CD38 mAb). The reference teaches that the combination of ISA ≥ 10 mg/kg and Len/Dex was generally tolerated and clinically active in heavily pretreated RRMM, (see Conclusions section).
It would have been obvious to the person of ordinary skill to modify the method of the Liu et al reference by administering ALT-803 in combination with the anti-CD38 antibody, isatuximab, of Vij et al to treat cancer, because both ALT-803 and isatuximab are taught to have anti-tumor activities.  Moreover, one skilled in the art would be motivated to substitute the daratumumab anti-CD38 antibody of Liu with isatuximab as taught by Vij, because the Vij et al reference teaches that isatuximab is tolerated and clinically active.  Furthermore, the substitution of one known anti-CD38 antibody for KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
One of ordinary skill in the art would have been motivated to combine the teachings of Liu et al and Vij et al, because both references teach that their molecule is effective in the treatment of cancer.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); MPEP 2144.06.  
Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.

5b.	Claims 1-9, 11-12, 14, 22-23, 38-42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu et al (PG-Pub 2015/0374790, published on 31 December 2015) in view of Lee et al, (Hematology, 02 December 2016, Vol. 2016, No. 1, pages 512-520) .  The basis for this rejection is set forth at pages 8-11 of the previous Office Action of 02 March 2021.
The instant claims 1-9, 11-12, 14, 22-23, 38-42 encompass a method for treating a neoplasia in a subject, the method comprising, administering to said subject an effective amount of an anti-CD38 antibody (MOR202 or isatuximab) and an effective amount of an IL-15: IL-15Rα Su/Fc complex, (ALT-803), thereby treating the neoplasia, wherein the subject also receives a steroid.

However, the Liu et al reference does not teach that the anti-CD38 antibody is MOR202 or isatuximab or that the subject is also administered steroid.  
Lee et al teach that the anti-CD38 antibodies MOR202 and isatuximab are plasma cell surface targets of monoclonal antibodies that have already demonstrated significant clinical activity either alone or in combination with other approved myeloma drugs such as dexamethasone, (DEX), (see page 512, column 2 and 518, column 1). The reference teaches that isatuximab (unlike the daratumumab, (DAR) of Liu et al.) possesses direct cytotoxic activity in the absence of crosslinking agents or immune effector cells and that it also induces more potent inhibition of CD38 enzymatic activity relative to other clinically relevant anti-CD38 antibodies, (see page 518, column 1, 1st paragraph).  The reference also teaches that MOR202 is effective and has rare infusion related reactions, (IRR), (see page see page 518, column 1, 3rd paragraph).
It would have been obvious to the person of ordinary skill to modify the method of Liu et al reference by administering ALT-803 in combination with the anti-CD38 antibody, (MOR202 or isatuximab) of Lee et al to treat cancer, because both ALT-803 and anti-CD38 antibodies, MOR202 and isatuximab are taught to have anti-tumor activities.  Moreover, one skilled in the art would be motivated to substitute the daratumumab anti-CD38 antibody of Liu with either isatuximab or MOR202, because the Lee et al reference teaches that isatuximab possesses direct cytotoxic activity in the absence of crosslinking agents or immune effector cells and that MOR202 is effective and has rare IRR.  Furthermore, the substitution of one known anti-CD38 antibody for KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
One of ordinary skill in the art would have been motivated to combine the teachings of Liu et al and Lee et al, because both references teach that their molecule is effective in the treatment of cancer.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); MPEP 2144.06.  
Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.
Response to Applicant’s Arguments regarding claim 5:

5c.	Applicant argues that claim 5 depends from claim 1, and recites further administering a steroid to the subject. Based on the knowledge in the art at the time of filing this application, one of skill in the art would have expected the addition of a steroid would dampen the effectiveness of anti-cancer immunotherapy (see, for example, Appendix A, McMillan, et al.). However, as shown in Figures 3 and 4 of the instant specification, the addition of a steroid does not mitigate the decrease in bone marrow cells by ALT-803/anti-CD38 (Figure 3), and the combination of ALT-803/antiCD38/steroid is capable of prolonging survival of mice bearing Daudi cell tumors over treatment by ALT-803/steroid, anti-CD-38/steroid, or steroid alone (Figure 
	This argument is not found persuasive. The Lee et al reference, cited above, teaches that the combination of DAR/BOR/DEX, (83%) significantly prolonged progression-free survival, (PFS) at I year compared to DAR/BOR 60.7%, (see page 516, column 2 and table 1).  Thus, the results of the specification are not unexpected.  Additionally, the Examiner was unable to independently evaluate the McMillan reference Applicant cited in the arguments.  There was no Appendix A attached to the response and Applicant did not provide a citation for the reference in the arguments section.  Although there is a “McMillen” reference cited on the IDS of 02 June 2021, it is not clear if this is the reference Applicant is referencing.  If the reference cited on the IDS is the one Applicant intended, McMillen is specific to one patient and one type of cancer.  Applicant has not cited a specific line or paragraph, so it is not clear where Applicant is deriving the conclusion that a steroid dampens the effectiveness of anti-cancer therapy.   

Conclusion:

6.	No claim is allowed. 
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Advisory Information: 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884.  The examiner can normally be reached on Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647